           Case 2:18-cv-03040-TLN-CKD Document 5 Filed 01/10/19 Page 1 of 3


1    Todd M. Friedman (216752)
2    Adrian R. Bacon (280332)
     Meghan E. George (274525)
3
     Thomas E. Wheeler (308789)
4    Law Offices of Todd M. Friedman, P.C.
5
     21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
6    Phone: (877) 206-4741
7    Fax: (866)633-0228
     tfriedman@toddflaw.com
8
     abacon@toddflaw.com
9    mgeorge@toddflaw.com
     twheeler@toddflaw.com
10
     Attorneys for Plaintiff
11

12                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF CALIFORNIA
13

14   KAIL JAMARA, individually and on         )       Case No. 2:18-cv-03040-TLN-CKD
     behalf of all others similarly situated, )
15
                                              )       NOTICE OF VOLUNTARY
16   Plaintiff,                               )       DISMISSAL OF ENTIRE ACTION
17
                                              )       WITHOUT PREJUDICE
            vs.                               )
18                                            )
19                                            )
     KEYVIEW LABS, INC. dba                   )
20
     PROCERA HEALTH; and DOES 1               )
21   through 10, inclusive, and each of them, )
22
                                              )
     Defendants.                              )
23

24

25

26

27

28




                                         Notice of Dismissal - 1
           Case 2:18-cv-03040-TLN-CKD Document 5 Filed 01/10/19 Page 2 of 3


1
           NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of
2    Civil Procedure 41(a)(1), hereby voluntarily dismisses this matter without
3    prejudice as to the individual and class claims. Defendant has neither answered
4    Plaintiff’s Complaint, nor filed a motion for summary judgment. Although this
5    case was filed as a class action, no class has been certified, and court approval of
6    this voluntary dismissal is therefore not required under Rule 23(a) of the Federal
7    Rules of Civil Procedure. Accordingly, this matter may be dismissed without
8    prejudice and without an Order of the Court.
9

10
                  RESPECTFULLY SUBMITTED this 10th day of January, 2019.

11

12                             By:    s/Todd M. Friedman
                                      Todd M. Friedman, Esq.
13
                                      Law Offices of Todd M. Friedman, P.C.
14                                    Attorney for Plaintiff
15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                        Notice of Dismissal - 2
           Case 2:18-cv-03040-TLN-CKD Document 5 Filed 01/10/19 Page 3 of 3


1    Filed electronically on this 10th of January, 2019, with:
2
     United States District Court CM/ECF system
3

4    Notification sent electronically via the Court’s ECF system to:
5
     Honorable Troy L. Nunley
6    United States District Court
7    Eastern District of California
8
     And all Counsel of Record as recorded on the Electronic Service List.
9
     This 10th of January, 2019
10

11   s/Todd M. Friedman, Esq.
12   TODD M. FRIEDMAN
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                        Notice of Dismissal - 3
